Case 3:18-cr-04683-GPC Document 77 Filed 03/29/19 PageID.556 Page 1 of 7




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
   Additional counsel on next page
 8
 9                                   UNITED STATES DISTRICT COURT
10                              SOUTHERN DISTRICT OF CALIFORNIA
11
12 UNITED STATES OF AMERICA,                        Case No. 18-cr-04683-GPC
13                      Plaintiff,                  NOTICE OF DEFENDANTS’
                                                    MOTION TO MODIFY
14             v.                                   PROTECTIVE ORDER
15 JACOB BYCHAK, MARK                               Hearing Date: April 19, 2019
   MANOOGIAN, MOHAMMED                              Hearing Time: 1:00 p.m.
16 ABDUL QAYYUM, and PETR                           Department: 2D
   PACAS,
17                                                  Hon. Gonzalo P. Curiel
           Defendants.
18
19
20
21
22
23
24
25
26
27
28
     4672.2 3567489.1                                                    Case No. 18-cr-04683-GPC
     IN
                                                 NOTICE OF MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 77 Filed 03/29/19 PageID.557 Page 2 of 7




 1 David W. Wiechert - State Bar No. 94607
      dwiechert@aol.com
 2 Jessica C. Munk - State Bar No. 238832
      jessica@davidwiechertlaw.com
 3 William J. Migler - State Bar No. 318518
      william@davidwiechertlaw.com
 4 LAW OFFICE OF DAVID W. WIECHERT
   27136 Paseo Espada, Suite B1123
 5 San Juan Capistrano, California 92675
   Telephone: (949) 361-2822
 6
   Attorneys for Defendant Jacob Bychak
 7
 8 Randy K. Jones - State Bar No. 141711
      rkjones@mintz.com
 9 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
   AND POPEO, P.C.
10 3580 Carmel Mountain Road, Suite 300
   San Diego, California 92130
11 Telephone: (858) 314-1510
12 Attorney for Defendant Mark Manoogian
13
     Whitney Z. Bernstein - State Bar No. 304917
14       wbernstein@bmkattorneys.com
     Thomas H. Bienert, Jr. - State Bar No. 135311
15       tbienert@bmkattorneys.com
     James Riddet - State Bar No.39826
16       jriddet@bmkattorneys.com
     BIENERT, MILLER & KATZMAN, PLC
17   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
18   Telephone: (949) 369-3700
19 Attorneys for Defendant Mohammed Abdul Qayyum
20
21
22
23
24
25
26
27
28
     4672.2 3567489.1                                              Case No. 18-cr-04683-GPC
                                           NOTICE OF MOTION TO MODIFY PROTECTIVE ORDER
 Case 3:18-cr-04683-GPC Document 77 Filed 03/29/19 PageID.558 Page 3 of 7




 1            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2            PLEASE TAKE NOTICE that on April 19, 2019 at 1:00 p.m., or as soon
 3 thereafter as the matter may be heard in the courtroom of the Honorable Gonzalo P.
 4 Curiel, United States District Court Judge, located at 221 West Broadway,
 5 San Diego, California 92101, Courtroom 2D, Defendants Jacob Bychak,
 6 Mark Manoogian, Mohammed Abdul Qayyum, and Petr Pacas (collectively
 7 “Defendants”) will, and hereby do, move the Court to modify the protective order
 8 issued on March 6, 2019, to permit Defendants to provide the discovery subject to
 9 that protective order (“Discovery Materials”) to Sheppard Mullin, outside counsel
10 for Company A, and any current and former employees of Company A who were
11 involved in or are otherwise aware of the circumstances surrounding the receipt or
12 sending of the Discovery Materials. Defendants also move the Court to order the
13 Government to produce the requests it sent to Earth Class Mail and Yahoo! to obtain
14 the Discovery Material, including any emails, letters, or subpoenas.
15            This Motion is made pursuant to Federal Rule of Criminal Procedure 16(d),
16 the Fifth and Sixth Amendments to the United States Constitution, and the Court’s
17 oral order on February 14, 2019, permitting Defendants to seek leave to modify the
18 protective order after receiving the Discovery Material.
19            This Motion is based on this Notice of Motion, the Memorandum of Points
20 and Authorities, the Declaration of Naeun Rim, Exhibits filed in support thereof,
21 and such other and further argument and evidence as may be presented to the Court
22 at the hearing on this matter.
23
24
25
26
27
28
     4672.2 3567489.1
                                                1                     Case No. 18-cr-04683-GPC
                                              NOTICE OF MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 77 Filed 03/29/19 PageID.559 Page 4 of 7




 1 DATED: March 29, 2019           Respectfully submitted,
 2
                                   Gary S. Lincenberg
 3                                 Naeun Rim
                                   Bird, Marella, Boxer, Wolpert, Nessim,
 4
                                   Drooks, Lincenberg & Rhow, P.C.
 5
 6
 7                                 By:         s/ Naeun Rim
 8                                                   Naeun Rim
                                         Attorneys for Defendant Petr Pacas
 9
10 DATED: March 29, 2019           David W. Wiechert
                                   Jessica C. Munk
11                                 William J. Migler
                                   Law Office of David W. Wiechert
12
13
14                                 By:         s/ Jessica C. Munk
15                                                   Jessica C. Munk
                                         Attorneys for Defendant Jacob Bychak
16
17
     DATED: March 29, 2019         Randy K. Jones
18                                 Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
                                   P.C.
19
20
21                                 By:         s/ Randy K. Jones
                                                     Randy K. Jones
22                                       Attorney for Defendant Mark Manoogian
23
24
25
26
27
28
     4672.2 3567489.1
                                          2                     Case No. 18-cr-04683-GPC
                                         NOTICE OF MOTION AND MOTION TO DISMISS NO. 1
Case 3:18-cr-04683-GPC Document 77 Filed 03/29/19 PageID.560 Page 5 of 7




 1 DATED: March 29, 2019           Whitney Z. Bernstein
                                   Thomas H. Bienert, Jr.
 2                                 James Riddet
                                   Bienert, Miller & Katzman, PLC
 3
 4
 5                                 By:         s/ Whitney Z. Bernstein
 6                                                   Whitney Z. Bernstein
                                         Attorneys for Defendant Mohammed Abdul
 7                                       Qayyum
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4672.2 3567489.1
                                          3                     Case No. 18-cr-04683-GPC
                                         NOTICE OF MOTION AND MOTION TO DISMISS NO. 1
Case 3:18-cr-04683-GPC Document 77 Filed 03/29/19 PageID.561 Page 6 of 7




 1                          CERTIFICATE OF AUTHORIZATION
                            TO SIGN ELECTRONIC SIGNATURE
 2
 3            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 4 Policies and Procedures of the United States District Court for the Southern District
 5 of California, I certify that the content of this document is acceptable to counsel for
 6 the Defendants and that I have obtained authorization from to affix their electronic
 7 signatures to this document.
 8 DATED: March 29, 2019                   Respectfully submitted,
 9
                                           Gary S. Lincenberg
10                                         Naeun Rim
                                           Bird, Marella, Boxer, Wolpert, Nessim,
11
                                           Drooks, Lincenberg & Rhow, P.C.
12
13
14                                         By:         s/ Naeun Rim
15                                                           Naeun Rim
                                                 Attorneys for Defendant Petr Pacas
16
17
18
19
20
21
22
23
24
25
26
27
28
     4672.2 3567489.1
                                                   4                     Case No. 18-cr-04683-GPC
                                                 NOTICE OF MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 77 Filed 03/29/19 PageID.562 Page 7 of 7




 1                               CERTIFICATE OF SERVICE
 2            Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                       Sabrina L. Feve
 6                                   Assistant U.S. Attorney
 7                                   sabrina.feve@usdoj.gov
 8
 9                                     Melanie K. Pierson
10                                   Assistance U.S. Attorney
11                                 melanie.pierson@usdoj.gov
12
13                                        Robert Ciaffa
14                                   Assistant U.S. Attorney
15                                   robert.ciaffa@usdoj.gov
16
17 DATED: March 29, 2019                  Respectfully submitted,
18
                                          Gary S. Lincenberg
19                                        Naeun Rim
                                          Bird, Marella, Boxer, Wolpert, Nessim,
20
                                          Drooks, Lincenberg & Rhow, P.C.
21
22
23                                        By:         s/ Naeun Rim
24                                                          Naeun Rim
                                                Attorneys for Defendant Petr Pacas
25
26
27
28
     4672.2 3567489.1
                                                  5                     Case No. 18-cr-04683-GPC
                                                NOTICE OF MOTION TO MODIFY PROTECTIVE ORDER
